Citation Nr: 0334418	
Decision Date: 12/10/03    Archive Date: 12/16/03

DOCKET NO.  02-05 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island



THE ISSUE

Whether new and material evidence has been received to reopen 
a claim to establish entitlement to service connection for 
asthma.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel



INTRODUCTION

The appellant had active duty for training (ACDUTRA) in the 
Air National Guard from October 1977 to April 1978.  He 
performed two weeks of active duty for training as a member 
of the Air National Guard in September 1981.   He was 
discharged from the Air National Guard in August 1982.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Providence, 
Rhode Island, Regional Office (RO) that denied appellant's 
request to reopen a claim for service connection for asthma.  
The original claim was denied in a July 1996 rating decision 
which held the asthma pre-existed service and was not 
aggravated.  The RO's denial in November 2001 holds that no 
new and material evidence has been received to justify 
reopening of the claim.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
2002)) became law.  VA has also redefined the provisions of 
38 C.F.R. § 3.159 in view of the new statutory changes.   See 
66 Fed. Reg. 45,620-32 (August 29, 2001) (codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326) (2002).   This 
law redefined the obligations of VA and imposed an enhanced 
duty on VA to assist a claimant in developing his claim.  The 
VCAA also imposed an enhanced duty on VA to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  

This change in the law was generally considered to be 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA § 7(a), 114 Stat. 
2096, 2099-2100 (2000).  
Appellant's instant request to reopen his claim for service 
connection of asthma was filed in January 2001.  The Board 
accordingly applies the VCAA to the case.  

The record reflects that RO sent appellant a letter in 
February 2001 that advised appellant of the new and material 
evidence that would be required to reopen his claim for 
benefits.  RO's letter established a deadline of April 2001 
(60 days) for appellant to submit evidence, failing which RO 
would adjudicate the claim based on the evidence in the file.  
Appellant did not respond, and RO denied appellant's request 
in November 2001.

In the recent decision Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, No. 02-7007, -7008, -7009, -
7010 (Fed. Cir. Sept. 22, 2003), the Federal Circuit 
invalidated a 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.A. § 5103(b)(1).  
The Federal Circuit made a similar conclusion in Disabled 
American Veterans, et al. v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003) in reviewing a related Board 
regulation, 38 C.F.R. § 19.9.  The Federal Circuit held that 
the 30-day period provided in § 3.159(b)(1) to respond to a 
VCAA duty-to-notify is misleading and detrimental to 
claimants, whose claims are prematurely denied short of the 
statutory one-year period provided for response.  In the 
instant case, the RO's letter imposing a 60-day deadline for 
new evidence violated the principles articulated in the cases 
cited above.  

In a related procedural matter, the file does not show that 
appellant was notified of the evidence, if any, that VA will 
obtain, versus the evidence, if any, that the appellant must 
obtain.  This information is specifically required as an 
element of notice to a claimant.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. 3.159(b) (2002).  See also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Furthermore, review of the record reveals only marginal 
development has thus far been accomplished.  There is some 
indication that the appellant was treated in childhood for 
asthma, yet no records were requested.  It was noted in 1981 
that he was on some immuno therapy when he entered this 
period of duty, but records have not been requested.  Thus, 
additional development should be indicated.

In view of the foregoing, the case is REMANDED to the RO for 
the following actions:

1.  The RO should contact appropriate 
sources and obtain any additional 
DUTRA medical records.  Specifically, 
any exams associated with the first 
period of DUTRA should be requested. 
Additionally, the appellant should be 
contacted for information concerning 
all treatment for asthma, before, 
during, or after duty.  Release forms 
should be requested as needed.  
Attempts to obtain records should be 
documented in the claims folder.  

2.  The RO must review the claims 
folder and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, op. 
cit., as well as 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), 38 C.F.R. 
§ 3.159 (2002), and any other legal 
precedent.  See also Quartuccio, op. 
cit..  If it is indicated that there is 
additional evidence to be obtained, the 
parties responsible should undertake to 
obtain that evidence.

3.  After completing any necessary 
development in addition to that listed 
above, the RO should re-adjudicate 
appellant's request to reopen his claim 
for service connection for asthma.  If 
new and material evidence is found to 
have been submitted, a VA examination 
should be scheduled to obtain an 
opinion as to the etiology of the 
asthma, to include whether it was 
aggravated in duty if it is found to 
have pre-existed entry into duty.  If 
new and material evidence is not found, 
the matter should be returned to the 
Board in accordance with applicable 
procedures.

Thereafter, to the extent the benefits sought are not 
granted, the appellant and his representative should be 
provided with a supplemental statement of the case, and 
afforded a reasonable opportunity to respond thereto.  The 
case should then be returned to the Board for further 
appellate consideration, if in order.  No action is required 
of the appellant until he is notified.  The Board intimates 
no opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
requested development.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


